Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is responsive to the Applicant’s response filed on Mach 2, 2022 and the Supplemental After Final Response filed on March 15, 2022.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,313,001 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments
Specification
	In view of the amendment to the specification, the Examiner will withdraw the previous objection. 
Reissue Declaration
	In view of the corrected reissue declaration, the Examiner agrees that the correction overcomes the issues set forth in the previous office action. Therefore, the previous rejection will be withdrawn. 

Allowable Subject Matter
Claims 13-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 13, 20, 24, and 25, the Examiner notes that Noh et al. US Patent 8,885,739 is directed to a method and apparatus for transmitting a reference signal in a wireless communication system. In one embodiment, Noh discloses the CSI-RSs for extended antennas are mapped to the fourth OFDM symbol and seventh OFDM symbol of a second slot. In FIG. 10(a), the CSI-RSs of antenna ports 6 to 9 are sequentially mapped to the respective first to fourth subcarriers of a fourth OFDM symbol and the respective ninth to twelfth subcarriers of a seventh OFDM symbol, of a second slot. The CSI-RSs of antenna ports 10 to 13 are sequentially mapped to the respective ninth to twelfth subcarriers of a fourth OFDM symbol and the respective first to fourth subcarriers of a seventh OFDM symbol of the second slot. 
In addition, in FIG. 10(b), the CSI-RSs of antenna ports 6 to 9 are sequentially mapped to the respective first to fourth subcarriers and the respective ninth to twelfth subcarriers of a second slot. The CSI-RSs of antenna ports 10 to 13 are sequentially mapped to the respective first to fourth subcarriers and the respective ninth to twelfth subcarriers, of a seventh OFDM symbol of the second slot.
Neither Noh nor the prior art of record specifically disclose “wherein the predetermined pattern is defined such that the CSI-RSs for the 8 antenna ports are mapped to two consecutive OFDM symbols in the downlink regions and are mapped to four subcarriers locations in each of the two consecutive OFDM symbols…” and “wherein CSI-RSs for two antenna ports of the 8 antenna ports are mapped to same OFDM symbols and same subcarriers, and are multiplexed by CDM over the two consecutive OFDM symbols.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ovidio Escalante whose telephone number is (571)272-7537. The examiner can normally be reached on Monday to Friday - 6:00 AM to 2:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Fuelling can be reached on (571) 270-3778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ovidio Escalante/
Ovidio Escalante
Reexamination Specialist
Central Reexamination Unit - Art Unit 3992
(571) 272-7537


Conferee: /MINH DIEU NGUYEN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992